Title: Lambert Wickes to the American Commissioners, 13 July 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen.
St. Malo July 13th. 1777.
I received your favour of the 4th. Instant ordering me to Send our Prizes to the Address of Mr. Williams at Nants and give orders to our prize Masters Accordingly this order will be Chearfully comply’d with by me. I should be very glad to know my future destination and whether I am to go out as Soon as fitted for Sea, as I am told the Minesters has ordered me out of Port. I shall get my guns on board and proceed to Sea as Soon as possible unless ordered to the Contrary. Three of our people has run away and Carried off a French pilot Boat which they Say I must pay for, please give me your Advice on this head. I have wrote Captain Johnston desiring him to Address his prizes as you direct and have also Communicated Said orders to Captain Nicholson. As the Dolphin is at present disabled in her Mast, I dont think it prudent to Send Capt. Nicholson and his Officers to Nants in her, as she is very dirty and Cannot Escape if Chased. It Will be Attended with very little expence to send her round as French property and may be done by Capt. Nicholson’s own French hands now on board, only Shiping a French Captain and Clearing her out as French property for which a bill of Sale may be given to Messrs. De Segray & Co. Please inform us how you would have this Matter Conducted and depend on our Compliance. From Gentlemen Your most Obedient Humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris
Notation: Capt. Wicks 13 July 1777
